Name: Commission Regulation (EEC) No 734/87 of 13 March 1987 amending Regulation (EEC) No 392/87 laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  cooperation policy;  legal form of organisations;  foodstuff
 Date Published: nan

 14. 3 . 87 Official Journal of the European Communities No L 71 /21 COMMISSION REGULATION (EEC) No 734/87 of 13 March 1987 amending Regulation (EEC) No 392/87 laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 392/87 are hereby replaced by the following Annexes respectively : 'ANNEX I (tonnes) Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 230/87 of 26 January 1987 on the free supply of intervention stocks of processed cereals to charitable organizations (3), and in particular Article 1 (3) thereof, Whereas the quantities of flour and meal which in certain Member States have been allocated to charitable organiza ­ tions in the context of Commission Regulation (EEC) No 392/87 (4), are inadequate when seen in relation to the needs of the populations concerned ; whereas the quanti ­ ties of basic product for those Member States should therefore be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Total quantity Member State Common wheat flour Durum wheat groats and meal Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal 3 100 100 10 000 5 500 1 000 1 300 1 800 25 2 000 1 500 836 1 000 2 400 972 ANNEX II Locations of intervention stocks available to intervention agencies in other Member States (tonnes) Member State of destination Member State of storage Basic cereal Storage location Quantity (for guidance) of processed product Greece France Italy Common wheat Durum wheat Saint Ouen-l'Aumone BarÃ §elone du Gers Siracusa | 5 500 836 Spain France Italy Common wheat Durum wheat Sainte-Christie Siracusa 1 000 1 000 Ireland France Common wheat Fiac 1 800 Portugal France Common wheat Blaye 1 500' (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . (3) OJ No L 25, 28 . 1 . 1987, p. 2. (4) OJ No L 40, 10 . 2. 1987, p. 5 . No L 71 /22 Official Journal of the European Communities 14. 3 . 87 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communites This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1987. For the Commission Frans ANDRIESSEN Vice-President